Fourth Court of Appeals
                                   San Antonio, Texas
                                          January 5, 2017

                                       No. 04-16-00556-CV

                     ESTATE OF ADAN J. DOMINGUEZ, DECEASED,

                       From the Probate Court No 2, Bexar County, Texas
                                 Trial Court No. 2015PC2096
                           Honorable Tom Rickhoff, Judge Presiding


                                          ORDER

Sitting:       Karen Angelini, Justice
               Marialyn Barnard, Justice
               Rebecca C. Martinez, Justice


        After Appellant Veronica Dominguez Evans filed an affidavit of inability to pay costs,
the court reporter and the appellee in the underlying appeal filed contests to Evans’s affidavit.
See TEX. R. CIV. P. 145. The trial court then held an evidentiary hearing. At the hearing, Evans
had the burden to prove her inability to afford costs. See TEX. R. CIV. P. 145(5). After the
hearing, the trial court signed an order stating its findings. See TEX. R. CIV. P. 145(6). The trial
court found that Evans did not meet her burden of proof and pointed to Evans’s testimony that
“she is currently voluntarily unemployed and has been so since August of 2016 so that she could
focus on the appeal pending in this case.” The trial court also noted that Evans testified that “a
number of expenses she cited in her affidavit were not actual expenses as of the date of the filing
of the affidavit and that she knew that when she filled out the affidavit.” The trial court explained
that Evans “admitted that the expenses listed on her affidavit of August 23, 2016 for vehicle
payments, gas, bus fare and auto repair were not applicable as she was not operating her cab and
had not done so since July of 2016.” The trial court further noted that Evans had made no effort
to find employment “since July of 2016 or at any time up to the date of the hearing on this
matter.” The trial court also explained that Evans had testified that she had no medical or mental
condition that would prevent her from seeking employment. Therefore, the trial court found that
Evans was able to afford court costs and was required to pay all court costs properly assessed
against her or incurred by her as a party in this cause.

        Evans then sought review of the trial court’s findings in this Court. This Court ordered
clerk’s and reporter’s records relating to the hearing on her affidavit of inability to pay costs to
be filed. See TEX. R. CIV. P. 145(g). In reviewing the clerk’s record filed and the reporter’s
record of the evidentiary hearing, we conclude the record supports the trial court’s findings.
Therefore, we affirm the trial court’s order finding that Evans is able to afford court costs.

        Before the trial court ruled on the contests to Evans’s affidavit, a clerk’s record and
several supplemental clerk’s records had already been filed in this Court. Thus, should Evans
lose her appeal, she will be charged the cost of preparation of those records. The clerk’s records
filed show that the trial court’s order dismissing Evans’s will contest was filed on July 7, 2016.
Thus, Evans’s notice of appeal was due to be filed on August 8, 2016. See TEX. R. APP. P.
26.1(a). Evans filed her notice of appeal on August 23, 2016, and also filed a motion for
extension of time to file a notice of appeal on August 23, 2016, which was within fifteen days
after the deadline for filing a notice of appeal. See TEX. R. APP. P. 26.3. We GRANT appellant’s
motion for extension of time of file her notice of appeal.

        We note that although a clerk’s record and several supplemental clerk’s records have
been filed, the clerk’s records filed do not conform with Texas Rule of Appellate Procedure
34.5(a), because they do not include all pleadings on which the trial was held. For example,
Evans’s pleading contesting the will is not included in the clerk’s record. As Evans has been
found to be able to afford the costs associated with the appellate record, should Evans seek
another supplemental clerk’s record to include pleadings currently omitted from the appellate
record, she must pay or make arrangements to pay the fee for preparation of the supplemental
clerk’s record. Similarly, several reporter’s records have been filed in this Court, which include
transcripts of hearings on January 7, 2015, February 20, 2015, December 8, 2015, May 12, 2016,
June 8, 2016, and November 7, 2016. Should Evans desire supplemental reporter’s records that
include additional hearings, she must pay or make arrangements to pay for such supplemental
reporter’s records.

        We also note that Evans has filed a motion for extension of time to file a formal bill of
exception, requesting an extension to November 1, 2016. That motion is GRANTED. See TEX.
R. APP. P. 33.2(e)(3). Pursuant to Texas Rule of Appellate Procedure 33.2(c), Evans should have
filed and presented the formal bill of exception to the trial court. See TEX. R. APP. P. 33.2(c).
And, when filed, the formal bill of exception should be included in the appellate record. TEX. R.
APP. P. 33.2(f). Thus, as above, if Evans wishes to include any formal bill of exception in the
appellate record, she must pay or make arrangements to pay the clerk’s fee for preparation of the
supplemental clerk’s record.

        If Evans desires supplemental clerk’s or reporter’s records described above, she must file,
within ten days after the date of this order, written proof in this Court that she has paid or
made arrangements to pay the fee for preparation of such supplemental records. If Evans does
not file such written proof within ten days of the date of this order, appellant’s brief will be
due within thirty days after the date of this order.

       Further, we note that at the time Evans filed her notice of appeal, she also filed in this
Court a Motion for Extension of Time to File an Affidavit of Indigence. As the trial court held a
hearing on the contest to Evans’s claim of indigence and reached the merits of her claim, we
DENY AS MOOT Evans’s motion for extension of time to file an affidavit of indigence.

       Finally, Evans has filed a Motion Objecting to All Errant Issues and Orders Relating to
Appellant’s Indigence. That motion is DENIED.
                                              _________________________________
                                              Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of January, 2017.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court